IN THE SUPREME COURT OF THE STATE OF DELAWARE

BERZINS ENTERPRISES, INC. a                §
corporation of the State of Delaware,      §     No. 122, 2018
and OCEAN WAY ESTATES                      §
HOMEOWNERS ASSOCIATON,                     §
                                           §     Court Below: Court of Chancery
              Defendant Below,             §     of the State of Delaware
              Appellant,                   §
                                           §     No. 8769
       v.                                  §
                                           §
SUSSEX COUNTY, a political                 §
subdivision of the State of Delaware,      §
                                           §
              Plaintiff Below,             §
              Appellee.                    §

                         Submitted: November 14, 2018
                          Decided: November 21, 2018

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                     ORDER

      This 21st day of November 2018, the Court having considered this matter on

the briefs filed by the parties has determined that the final judgment of the Court of

Chancery should be affirmed on the basis of and for the reasons assigned by the

Court of Chancery in its order dated September 15, 2017

      NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Court of Chancery be, and the same hereby is, AFFIRMED.


                                        BY THE COURT:

                                        /s/ James T. Vaughn, Jr.
                                        Justice